UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8114


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STEVEN JERMONTE CURETON, a/k/a Rollo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-14; 3:11-cv-00486-FDW)


Submitted:   February 26, 2013                 Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Jermonte Cureton, Appellant     Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney,       Asheville, North Carolina;
Dana Owen Washington, Kevin Zolot,     OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Jermonte Cureton seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.       The   order   is   not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)        (2006).            A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this      standard       by       demonstrating       that

reasonable       jurists    would     find    that      the      district    court’s

assessment       of   the   constitutional         claims        is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that   the    dispositive        procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cureton has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with   oral   argument      because      the    facts   and   legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3